Detailed Action
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		The following NON-FINAL Office action is in response to Applicant’s request for continued examination on 03/09/2022 with amendment containing Applicant’s arguments filed on 02/09/2022.

Status of the Claims
2.		In response to the amendment containing Applicant’s arguments filed on 02/18/2022:
		Claims 1, 11, 13-14 and 19 have been amended.
		Claims 1-20 are currently pending and have been rejected.

Status of the Application
3. 		Claims 1-20 have been examined in this application. This communication is the first action on the merits. 

Continued Examination under 37 CFR 1.114
4.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Response to Arguments
5.		Applicant’s arguments, see pages 9-21, filed on 02/09/2022, with respect to the 35 U.S.C. § 103 rejection of Claims 1-2, 4-15 and 17-20 have been fully considered and is found to be not persuasive. 	
		The 35 U.S.C. § 103 rejection of Claims 1-2, 4-15 and 17-20 from the previous final rejection office action dated 12/09/2021 is amended according to a new ground of rejection. Therefore, this argument is moot.


Response to Prior Art Arguments
6.		Applicant’s prior art arguments with respect to Claims 1-2, 4-15 and 17-20 have been fully 	considered, but are moot in view of the new grounds of rejection. 
		The 35 U.S.C. § 103 rejection of Claims 1-2, 4-15 and 17-20 from the previous non-final 	office action dated 12/09/2021 is amended according to new ground of rejection.

Claim Rejections - 35 USC § 103
7.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.		Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0227381 A1) to Bargetzi, and in view of US Patent Application (US 2014/0278746 A1) to Kolowich.
Regarding Independent Claim 1, Bargetzi method for determining audience interest levels during presentation based on user device activity teaches the following:
	- receiving, by a computing device (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 18 of Bargetzi.) and from a network device (see at least Bargetzi: ¶ [0346] & ¶ [0517]. Bargetzi notes that “portable electronic devices 2402, 2403 can connect to the presentation gateway 2410 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like. The local area network 2408 can be a publically accessible network, or it can be a secured network, such as a secured corporate network.”) associated with a presentation room (see at least Bargetzi: Fig. 24), network communications information for a plurality of user devices (see at least Bargetzi: ¶ the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104.” See also ¶ [0491] of Bargetzi where “upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to the URL received from the RF beacon.”) during a presentation that is taking place in a presentation room (see at least Bargetzi: ¶ [0510] & Fig. 24. Bargetzi notes that Fig. 24 shows an exemplary embodiment of a system 2400 for enabling enterprise end users to utilize their portable electronic devices 2402, 2403 to connect to and utilize presentation facilitating devices or equipment, such as a presentation gateway 2410, located within a meeting room 2401. Particularly, presentation system 2400 enables live presentation content sharing between meeting presenter's and meeting attendees' portable electronic devices during a meeting.)
	- determining, by the computing device (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 18 of Bargetzi.), a location of each of the plurality of user devices in relation to the area of the presentation room based on the connection signal strength information between each of the plurality of user devices and the network device (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.)
	- determining, by the computing device (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 18 of Bargetzi.) and based on the location of each of the plurality of user devices (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.), a selected group of the plurality of user devices (see at least Bargetzi: Fig. 18 & Claim 34. Bargetzi notes wherein the portable electronic devices comprises selected from a group consisting of a laptop computer, a smartphone and a tablet.), the selected group being user devices of the plurality of user devices that are located in the area of the presentation room (see at least Bargetzi: ¶ [0524-0525]. Bargetzi notes that the beacon 2404 is encoded with various information, which it periodically broadcasts for enabling one or more portable electronic devices 2402 to be paired with the meeting room devices, such as the presentation gateway 2410. At ¶ [0551]: Access rights may permit only the meeting attendees listed in the meeting schedule to retrieve the presentation content on their portable electronic devices. Accordingly, the enterprise server 2412 allows for controlling which user can present presentation content and receive presentation content, eliminating inadvertent sharing of confidential material.), and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room (see at least Bargetzi: ¶ [0032] & Figs. 18-19. Bargetzi notes that accessing a list of meeting participants for the identified scheduled meeting event, (iv) determining whether the user ID matches a user ID in the list of meeting participants, (v) upon finding a match, pairing the portable electronic device with the presentation gateway, and (vi) upon not finding a match, preventing the portable electronic device to pair with the presentation gateway.  See also Fig. 19 showing a schematic of a facility with a plurality of rooms, each comprising an RF beacon 18 a-n, according to an illustrative embodiment of the invention. The facility may be a corporate building comprising offices and conference rooms. See also Fig. 24.)
	- monitoring, by the computing device (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 18 of Bargetzi.), the network communications information at the network device from each of the plurality of user devices during the presentation (see at least Bargetzi: ¶ [0346] & ¶ [0448]. Bargetzi notes that upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application 20 or received from the RF beacon 18. The scheduling application 20 may communicate the user ID associated with the scheduling application 20 to the scheduling server 15 thereby allowing the scheduling server 15 to determine the identity and location of the user. Also at ¶ [0561]: The presentation application 2601 can communicate with a local calendar utility or application available on the presenter portable electronic device 2402 to retrieve the user's calendar information. Alternatively, the presentation application 2601 can communicate via a web-based calendaring application with a remote calendar server 2416 to access user's calendar information.)
	- determining, by the computing device (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 18 of Bargetzi.), user device activity for each of the plurality of user devices based on the monitored network communications information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)
Bargetzi method for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group;
- generating, by the computing device, a report representing the audience interest scores;
- displaying, by the computing device, the report
Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determining, by the computing device (see at least Kolowich: Figs. 1A-1B) and based on the user device activity, a respective audience interest score (see at least Kolowich: ¶ [0068]. Kolowich teaches that once a viewer has completed watching a subject tracking system presentation or if the viewer has ended their session, tracking data 432 and registration data 434 may be sent to a marketing automation system. The information may include an identifier, email address, cookie, presentation title, engagement score (0-10 calculated based on a variety of factors) and any other session information that may be relevant to trigger follow-up actions by the Marketing Automation System.) for each of the plurality of user devices in the selected group (see Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.).
- generating, by the computing device (see at least Kolowich: Figs. 1A-1B), a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- displaying, by the computing device (see at Kolowich: Figs. 1A-1B), the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bargetzi method to determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group; generating, by the computing device, a report representing the audience interest scores & displaying, by the computing device, the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Independent Claim 14, Bargetzi computer program product for determining audience interest levels during presentation based on user device activity teaches the following:
- the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see at least Bargetzi: ¶ [0324] & ¶ [0570].), the program instructions executable by a computing device (see at least Bargetzi: ¶ [0324] & Fig. 1.) to cause the computing device (see at least Bargetzi: ¶ [0324] & Fig. 1.) to:
	- receive, from a network device (see at least Bargetzi: ¶ [0346] & ¶ [0517]. Bargetzi notes that “portable electronic devices 2402, 2403 can connect to the presentation gateway 2410 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like. The local area network 2408 can be a publically accessible network, or it can be a secured network, such as a secured corporate network.”) associated with the presentation room (see at least Bargetzi: Fig. 1 & ¶ [0319]. Bargetzi notes that “the portable electronic device 13 is configured to receive information via the identification unit, such as an NFC tag 11, communicate with a scheduling server 15 and send at least one command 103 to control preset resources 105 once a conference room 101 with the preset resources 105 is reserved.” See also Fig. 24 of Bargetzi.), hosting a local area network (LAN) (see at least Bargetzi: ¶ [0339].) user device network traffic information for a plurality of user devices connected to the LAN during the presentation that is taking place in the area of the presentation room (see at least Bargetzi: ¶ [0346] & Fig. 24. Bargetzi notes that the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104. In certain embodiments, the gateways of communication network 104 may function as a proxy server and a firewall server for user communication devices as well as portable electronic device 13.)
	- determine a location of each of the plurality of user devices in relation to the area of the presentation room based on the connection signal strength information between each of the plurality of user devices and the network device (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.)
	- determine, based on the location of each of the plurality of user devices (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.), a selected group of the plurality of user devices (see at least Bargetzi: Fig. 18 & Claim 34. Bargetzi notes wherein the portable electronic devices comprises selected from a group consisting of a laptop computer, a smartphone and a tablet.), the selected group being user devices of the plurality of user device that are located in the area of the presentation room (see at least Bargetzi: ¶ [0524-0525]. Bargetzi notes that the beacon 2404 is encoded with various information, which it periodically broadcasts for enabling one or more portable electronic devices 2402 to be paired with the meeting room devices, such as the presentation gateway 2410. At ¶ [0551]: Access rights may permit only the meeting attendees listed in the meeting schedule to retrieve the presentation content on their portable electronic devices. Accordingly, the enterprise server 2412 allows for controlling which user can present presentation content and receive presentation content, eliminating inadvertent sharing of confidential material.), and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room (see at least Bargetzi: ¶ [0032] & Figs. 18-19. Bargetzi notes that accessing a list of meeting participants for the identified scheduled meeting event, (iv) determining whether the user ID matches a user ID in the list of meeting participants, (v) upon finding a match, pairing the portable electronic device with the presentation gateway, and (vi) upon not finding a match, preventing the portable electronic device to pair with the presentation gateway.  See also Fig. 19 showing a schematic of a facility with a plurality of rooms, each comprising an RF beacon 18 a-n, according to an illustrative embodiment of the invention. The facility may be a corporate building comprising offices and conference rooms. See also Fig. 24.)
	- monitor the user device network traffic information at the network device from each of the plurality of user devices during the presentation (see at least Bargetzi: ¶ [0346] & ¶ [0448]. upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application 20 or received from the RF beacon 18. The scheduling application 20 may communicate the user ID associated with the scheduling application 20 to the scheduling server 15 thereby allowing the scheduling server 15 to determine the identity and location of the user. Also at ¶ [0561]: The presentation application 2601 can communicate with a local calendar utility or application available on the presenter portable electronic device 2402 to retrieve the user's calendar information. Alternatively, the presentation application 2601 can communicate via a web-based calendaring application with a remote calendar server 2416 to access user's calendar information.)
	- determine user device activity for each of the plurality of user devices based on the monitored user device network traffic information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)
Bargetzi computer program product for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- determine a correlation between the user device activity and content of the presentation;
- generate, for the selected group, audience interest scores representing the correlation;
- generate a report representing the audience interest scores;
- display the report 
	Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determine a correlation between the user device activity and content of the presentation (see at least Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.)
- generate, for the selected group, audience interest scores representing the correlation (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bargetzi computer program product to determine a correlation between the user device activity and content of the presentation & generate, for the selected group, audience interest scores representing the correlation & generate a report representing the audience interest scores & display the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Independent Claim 19, Bargetzi system for determining audience interest levels during presentation based on user device activity teaches the following:
- a CPU (see at least Bargetzi: ¶ [0322] & Fig. 2.) a computer readable memory (see at least Bargetzi: ¶ [0323] & Fig. 2.) and a computer readable storage medium associated with a computing device (see at least Bargetzi: ¶ [0324] & ¶ [0570].)
	- program instructions to receive criteria for scoring audience interest levels of a presentation based on user device activity (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.), the presentation taking place in an area of a presentation room (see at least Bargetzi: ¶ [0561-0562] & Fig. 24. Bargetzi notes that the presentation application 2601 of the presenter portable electronic device 2402 can retrieve the presentation content 2414 automatically via the enterprise server 2412 upon arriving at the meeting. The presenter can create a meeting event by scheduling a meeting and booking the meeting room 2401 via the scheduling application 20 of the enterprise meeting application 2600 and the enterprise server 2412, as discussed above, and upload a presentation containing the presentation content 2414 as a shared document 1201.)
	- program instructions to obtain, during the presentation, user device network activity instructions for a plurality of user (see at least Bargetzi: ¶ [0346] & ¶ [0448]. Bargetzi notes that upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application 20 or received from the RF beacon 18. The scheduling application 20 may communicate the user ID associated with the scheduling application 20 to the scheduling server 15 thereby allowing the scheduling server 15 to determine the identity and location of the user. Also at ¶ [0561]: The presentation application 2601 can communicate with a local calendar utility or application available on the presenter portable electronic device 2402 to retrieve the user's calendar information. Alternatively, the presentation application 2601 can communicate via a web-based calendaring application with a remote calendar server 2416 to access user's calendar information.)
	- program instructions to determine a location of the plurality of user devices in relation to the area of the presentation room based on connection signal strength information between each of the plurality of user devices and a network device (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.)
	- program instructions to determine, based on the location of each of the plurality of user devices (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.), a selected group of the plurality of user devices (see at least Bargetzi: Fig. 18 & Claim 34. Bargetzi notes wherein the portable electronic devices comprises selected from a group consisting of a laptop computer, a smartphone and a tablet.), the selected group being user devices of the plurality of user devices that are located in the area of the presentation room (see at least Bargetzi: ¶ [0524-0525]. Bargetzi notes that the beacon 2404 is encoded with various information, which it periodically broadcasts for enabling one or more portable electronic devices 2402 to be paired with the meeting room devices, such as the presentation gateway 2410. At ¶ [0551]: Access rights may permit only the meeting attendees listed in the meeting schedule to retrieve the presentation content on their portable electronic devices. Accordingly, the enterprise server 2412 allows for controlling which user can present presentation content and receive presentation content, eliminating inadvertent sharing of confidential material.), and non-selected user devices from the plurality of user devices are user devices outside the area of the presentation room (see at least Bargetzi: ¶ [0032] & Figs. 18-19. Bargetzi notes that accessing a list of meeting participants for the identified scheduled meeting event, (iv) determining whether the user ID matches a user ID in the list of meeting participants, (v) upon finding a match, pairing the portable electronic device with the presentation gateway, and (vi) upon not finding a match, preventing the portable electronic device to pair with the presentation gateway.  See also Fig. 19 showing a schematic of a facility with a plurality of rooms, each comprising an RF beacon 18 a-n, according to an illustrative embodiment of the invention. The facility may be a corporate building comprising offices and conference rooms. See also Fig. 24.)
	- program instructions to monitor the user device network activity information at the network device from each of the plurality of user devices in real time during the presentation (see at least Bargetzi: ¶ [0346] & ¶ [0448]. Bargetzi notes that upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to a URL of the room stored by the scheduling application 20 or received from the RF beacon 18. The scheduling application 20 may communicate the user ID associated with the scheduling application 20 to the scheduling server 15 thereby allowing the scheduling server 15 to determine the identity and location of the user. Also at ¶ [0561]: The presentation application 2601 can communicate with a local calendar utility or application available on the presenter portable electronic device 2402 to retrieve the user's calendar information. Alternatively, the presentation application 2601 can communicate via a web-based calendaring application with a remote calendar server 2416 to access user's calendar information.)
	- program instructions to determine user device activity for the plurality of user devices based on the monitored user device network activity information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)
Bargetzi system for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- program instructions to compare the user device activity with the criteria;
- program instructions to generate at regular time intervals, for the selected group, audience interest scores based on the comparing;
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices;
- program instructions to generate a report representing the audience interest scores;
- program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory 
Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- program instructions to compare the user device activity with the criteria (see at least Kolowich: ¶ [0077-0078]; Fig. 7B. Kolowich notes comparing user device activity such as visitor ID, URL tags, IP address and Cookie ID in order to generate audience interest scores such as Jerry Smith earning a 9 out of 10 by watching 93% of the video. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. In the FIG. 7A example, a tag for the viewer's email address 703 has been added to tracking system presentation URL 704. FIG. 7B shows an excerpt 710 from an Excel spreadsheet report where the values captured for similar URL Tags are listed 712 for each viewer.).
- program instructions to generate at regular time intervals, for the selected group, audience interest scores based on the comparing (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices (see at least Kolowich: ¶ [0079]. Kolowich reference teaches in paragraph (0079): "An engagement score may be calculated based on any formula defined by a content provider. The content provider may be any user of the presentation production client 110-1, 110-2. The content provider may be, for example, the owner or distributor of the content included in the tracking system presentation. The content provider has the ability to configure the engagement weighting score by defining the relevant factors for the calculation, and emphasizing which factors are important, while deemphasizing others." Examiner notes that Kolowich shows the content provider can configure the audience interest score which Examiner interprets here as the engagement weighting score by emphasizing which factors are important (e.g., weighted more heavily) while also deemphasizing (e.g., weighted less heavily) among others. Also Examiner interprets that the plurality of user devices here are shown in Kolowich to be presentation production client 110-1 and presentation production client 110-2.)
- program instructions to generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- program instructions to display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.), wherein the program instructions are stored on the computer readable storage medium (see at least Kolowich: ¶ [0045-0046]. Kolowich teaches a processor routines 192 and data 194 are a computer program product, display engine (generally referenced 192), including a computer readable medium capable of being stored on a storage device 195,) for execution by the CPU (see at least Kolowich: ¶ [0038] & Fig. 1B which is a diagram of the internal structure of a computer/computing node (e.g., client processor/device/mobile phone device/tablet 150 or server computers 160) in the processing environment of FIG. 1A.) via the computer readable memory (see at least Kolowich: ¶ [0038]. Kolowich teaches memory 190 provides volatile storage for computer software instructions 192 and data 194 used to implement a software implementation of the present invention (e.g. tracking system 100 of FIG. 2A).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bargetzi system to program instructions to compare the user device activity with the criteria & program instructions to generate, for the selected group, audience interest scores based on the comparing & program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices & program instructions to generate a report representing the audience interest scores & program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 2, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein network device (see at least Bargetzi: ¶ [0346] & ¶ [0517]. Bargetzi notes that “portable electronic devices 2402, 2403 can connect to the presentation gateway 2410 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like. The local area network 2408 can be a publically accessible network, or it can be a secured network, such as a secured corporate network.”) is connected to the plurality of user devices (see at least Bargetzi: ¶ [0346] & ¶ [0491]. Bargetzi notes that “the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104.” See also ¶ [0491] of Bargetzi where “upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to the URL received from the RF beacon.”) via a local area network (LAN) hosted by the network device, wherein a location of the LAN corresponds to the presentation room (see at least Bargetzi: ¶ [0339] & ¶ [0517]. Bargetzi notes that the network interface may also include a local area network (LAN) interface 138 b. The LAN interface 138 b may represent an interface to a wired Ethernet-based network, but may also represent an interface to a wireless LAN, such as an IEEE 802.11x wireless network.  Portable electronic devices 2402, 2403 can wirelessly communicate with the presentation gateway 2410 via a wireless local area network (WLAN) 2408 to share the presentation content 2414.) 

Regarding Dependent Claim 4, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the network communications are received from respective agents residing on the plurality of user devices (see at least Bargetzi: ¶ [0509] & ¶ [0515]. Bargetzi notes that the end user's portable electronic device 13 comprises one or more software applications configured for reading the broadcasted information, using that information to pair with the meeting room devices or equipment 102, and allowing the end users to utilize and control the meeting room devices or equipment 102.  Portable electronic devices 2402, 2403 may comprise one or more software applications, including an enterprise meeting application 2600, discussed below with reference to FIG. 26, for enabling users to pair with one or more meeting room devices, such as the presentation gateway 2410. The enterprise meeting application 2600 can comprise a presentation application 2601 for enabling users to share presentation content 2414 via the presentation gateway 2410.)

Regarding Dependent Claims 5 and 17, Bargetzi / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents the audience interest scores in of the form of a line graph / wherein the report represents the audience interest scores in a line graph (see at least Kolowich: ¶ [0061] & Fig. 4B. Kolowich teaches in FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432. The tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories.)

Regarding Dependent Claims 6 and 18, Bargetzi / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents audience interest scores on a device by device basis or an aggregated basis (see at least Kolowich: ¶ [0069-0070] & Fig. 5D. Kolowich teaches that one purpose of the engagement score is to enable a content provider to assemble an aggregate process including a number of factors into an actionable trigger. If the system 100 detects that a viewer is not unique in that the viewer has come back to view a tracking system presentation, the tracking data 432 can be aggregated to an existing record for that particular viewer based on all of their viewing sessions.)

Regarding Dependent Claim 7, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the audience interest scores is based on comparing content associated with the user device activity with content of the presentation (see at least Kolowich: ¶ [0068] & Fig. 5D. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. Also see Fig. 5G of Kolowich which shows “Watched KnowledgeVision presentation: “Marketo on Marketing” and earned an Engagement Score of 8 out of 10.).

Regarding Dependent Claim 8, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the user device activity is based on identified content associated with at least one game, a web page or an application identified in the monitored network communications information, wherein the web page content is identified by accessing the web page associated with a universal resource locator (URL) identified in the network communications information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)

Regarding Dependent Claim 9, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein receiving the network communications information (see at least Bargetzi: ¶ [0346] & ¶ [0491]. Bargetzi notes that “the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104.” See also ¶ [0491] of Bargetzi where “upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to the URL received from the RF beacon.”) is based on scheduling information defining a start-time for the presentation including receiving the network communications information at a time prior to the start-time and during the presentation (see at least Bargetzi: ¶ [0365] & ¶ [0428]. Bargetzi notes that the scheduling application 20 receives one or more preset information detailing the meeting. For example, the scheduling application 20 may receive the start time and end time of the meeting, the subject of the meeting, the recurrence of the meeting, participants in the meeting, the type of meeting and conference information associated with the meeting, a welcome message and an image. For example, preset information 107 is the actual time (i.e., 8:30 AM) in response to the preset parameter 106 of the meeting start time 1005. It should be understood that preset parameters 106, preset information 107, preset resources 105, and conference type 108 may include other data/information that is programmable depending upon the various aspects of the teachings of the present invention. For example, images, descriptive information, as well as other information regarding a resource maintained for reservation may be stored in resource data storage area.)

Regarding Dependent Claim 10, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see Kolowich: ¶ [0048]. Kolowich teaches that the tracking system presentation 300 may be configured and managed by a service 110 that provides instances of presentation production application clients 110-1, 110-2, which may be used by content providers to implement and manage their respective tracking system presentations 300. Examiner 

Regarding Dependent Claim 11, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the receiving the network communications (see at least Bargetzi: ¶ [0346] & ¶ [0491]. Bargetzi notes that “the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104.” See also ¶ [0491] of Bargetzi where “upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to the URL received from the RF beacon.”)
- the determining the location (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.),
- the determining the selected group (see at least Bargetzi: Fig. 18 & Claim 34. Bargetzi notes wherein the portable electronic devices comprises selected from a group consisting of a laptop computer, a smartphone and a tablet.),
	- the determining the user device activity (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)
Bargetzi method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
- the determining the respective audience interest score;
- generating the report;
- providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis
Moreover, Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.).
-  providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bargetzi method to the determining the respective audience interest score, generating the report & providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis to Kolowich, in order for the tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers. This allows a content provider to more easily identify which specific viewers have viewed their online video presentation and exactly how they engaged with it (see at least Kolowich: ¶ [0050]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 12, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the computing device includes software provided as a service in a cloud environment (see at least Kolowich: ¶ [0035] & Fig. 1A. Kolowich teaches a client computer(s)/devices 150 (e.g. mobile phone) and a cloud 160 (or server computer or cluster thereof) provide processing, storage, and input/output devices executing application programs and the like.)

Dependent Claim 13, Bargetzi / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Bargetzi further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
	- further comprising deploying a system for determining audience interest levels during presentations (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.), comprising providing a computer infrastructure (see at least Bargetzi: Fig. 1) operable to perform the receiving the network communications (see at least Bargetzi: ¶ [0346] & ¶ [0491]. Bargetzi notes that “the gateways of communication network 104 preferably provide portable electronic device 13 with an entrance to communication network 104 and may include software and/or hardware components to manage traffic entering and exiting communication network 104 and conversion between the communication protocols used by user communication devices, portable electronic device 13 and communication network 104.” See also ¶ [0491] of Bargetzi where “upon launching the scheduling application 20, the scheduling application 20 is configured for establishing communication with the scheduling server 15 according to the URL received from the RF beacon.”), the determining the location (see at least Bargetzi: ¶ [0438] & Fig. 27. Bargetzi notes that “the personal area network interface of the portable electronic device 13 is configured for determining the received signal strength of each received beacon broadcast. For example, the personal area network interface may measure signal strength of broadcasts by received signal strength indicator (RSSI). By utilizing the received signal strength of each beacon, the portable electronic device 13 may estimate its distance to each beacon 18. The scheduling application 20 may comprise a lookup table indexing distances from beacon to RSSI. Accordingly, by mapping the beacon ID 185 to a location in the facility and by determining its distance to one or more beacons 18, the portable electronic device 13 may determine its location in a facility. See also Fig. 27 particularly at steps 2712, 2714, 2716, 2718 and 2720 as well as Fig. 29.), determining the selected group (see at least Bargetzi: Fig. 18 & Claim 34. Bargetzi notes wherein the portable electronic devices comprises selected from a group consisting of a laptop computer, a smartphone and a tablet.), the determining the user device activity (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.), 
	Bargetzi method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
- determining the respective audience interest score, the generating the report and the displaying the report
Moreover, Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.), the generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.) and the displaying the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bargetzi method to the determining the respective audience interest score, the generating the report and the displaying the report to Kolowich, in order for the tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers. This allows a content provider to more easily identify which specific viewers have viewed their online video presentation and exactly how they engaged with it (see at least Kolowich: ¶ [0050]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 15, Bargetzi / Kolowich computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 14, above, and Bargetzi further teaches the computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein a location of the LAN corresponds to the presentation room (see at least Bargetzi: ¶ [0339] & ¶ [0517]. Bargetzi notes that the network interface may also include a local area network (LAN) interface 138 b. The LAN interface 138 b may represent an interface to a wired Ethernet-based network, but may also represent an interface to a wireless LAN, such as an IEEE 802.11x wireless network.  Portable electronic devices 2402, 2403 can wirelessly communicate with the presentation gateway 2410 via a wireless local area network (WLAN) 2408 to share the presentation content 2414.) and the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network traffic information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)


Regarding Dependent Claim 20, Bargetzi / Kolowich system for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 19, above, and Bargetzi further teaches the system for determining audience interest levels during presentations based on user device activity comprising:
	- wherein the user device activity information (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room for a period of time, reserving resources, preconfiguring room and resource settings, starting a meeting, ending a meeting, sharing documentation and viewing resources for the conference room among other thing. Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.) is received from at least one of: the network device (see at least Bargetzi: ¶ [0346] & ¶ [0517]. Bargetzi notes that “portable electronic devices 2402, 2403 can connect to the presentation gateway 2410 via a local area network comprising one or more wireless gateway devices, such as routers, hubs, gateways, or the like. The local area network 2408 can be a publically accessible network, or it can be a secured network, such as a secured corporate network.”), the network device hosting a local area network (LAN) to which the plurality of user devices communicate (see at least Bargetzi: ¶ [0339] & ¶ [0517]. Bargetzi notes that the network interface may also include a local area network (LAN) interface 138 b. The LAN interface 138 b may represent an interface to a wired Ethernet-based network, but may also represent an interface to a wireless LAN, such as an IEEE 802.11x wireless network.  Portable electronic devices 2402, 2403 can wirelessly communicate with the presentation gateway 2410 via a wireless local area network (WLAN) 2408 to share the presentation content 2414.); and
- respective agents on the plurality of user devices (see at least Bargetzi: Fig. 24.)
- wherein the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network activity information over the LAN (see at least Bargetzi:  ¶ [0316] & ¶ [0536]. Bargetzi notes that the portable electronic device may read an application identifier and a room address or area address from the identification unit. The room address may be a uniform resource locator (URL) for a scheduling server. The application identifier identifies a scheduling application to open on the portable electronic device. The scheduling application then employs the URL to communicate with the scheduling server. Upon accessing the scheduling server, the user may manage the conference room schedule by viewing the schedule for the conference room, reserving the conference room Examiner Note: Examiner interprets that the user device activity here for a plurality of user devices is based on a scheduling application identified in the monitored network communications where the web page content is identified by a URL in the network communications information.)

9.		Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bargetzi / Kolowich, as applied to Claims 1-2 and Claim 14, and in further view of US Patent # (US 9,094,710 B2) to Lee.
		Regarding Dependent Claims 3 and 16, Bargetzi / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see Dependent Claim 3);
	- wherein the program instructions further cause the computing device to discard a subset of the user device network traffic information, the subset being the user device network traffic information from the user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see Dependent Claim 16)
		Lee however in the analogous art for determining audience interest levels during presentations based on user device activity teaches the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group (see at least Lee: Col. 26, Lns. 24-39: Lee notes that the method may instead cause the media monitoring information to be discarded and/or removed from memory such that the merging and storing operations need not be performed. The decision about whether to keep or discard media monitoring information associated with spillover depends on whether spillover data is of interest to those performing the audience measurement process. “The corresponding media monitoring information is deemed to be associated with media that was actually viewed by the audience member 106 carrying the PPM 104 and, therefore, is not modified (nor discarded) before being merged with the corresponding time stamped location information (block 1172) and stored in the memory 1725 (block 1174).”), based on a threshold of the connection signal strength information of each of the user devices at the network device (see at least Lee: Fig. 18 & Col. 27, Lns. 57-67. Lee teaches that the PPM 104 then compares the signal strengths of the location signals to one another (block 1218) and selects the location signal having the relatively stronger signal strength (block 1220) by, for example, discarding or disregarding the spillover location signal having relatively less signal strength. Also Lee: Col. 28, Lns. 1-7: “The PPM 104 may use the operations of blocks 1218 and 1220 and the attenuation effect to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.” See at Col. 10, Lines 50-53 of Lee: regarding the “threshold of the connection signal strength information of each of the user devices at the network device”. ) (see Dependent Claim 3)
	- wherein the program instructions further cause the computing device to discard a subset of the user device network traffic information (see at least Lee: Col. 26, Lns. 24-39: Lee notes that the method may instead cause the media monitoring information to be discarded and/or removed from memory such that the merging and storing operations need not be performed. The decision about whether to keep or discard media monitoring information associated with spillover depends on whether spillover data is of interest to those performing the audience measurement process. “The corresponding media monitoring information is deemed to be associated with media that was actually viewed by the audience member 106 carrying the PPM 104 and, therefore, is not modified (nor discarded) before being merged with the corresponding time stamped location information (block 1172) and stored in the memory 1725 (block 1174).”), the subset being the user device network traffic information from the user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see at least Lee: Fig. 18 & Also Lee: Col. 28, Lns. 1-7. Lee teaches that “the PPM 104 may use the operations of blocks 1218 and 1220 and the attenuation effect to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.” See at Col. 10, Lines 50-53 of Lee: regarding the “threshold of the connection signal strength information of each of the user devices at the network device”.) (see Dependent Claim 16)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bargetzi / Kolowich method / computer program product to further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group & wherein the program instructions further cause the computing device to discard a subset of the user device traffic information, the subset being the user device traffic information from the user devices other than the selected group of Lee, wherein the PPM 104 then compares the signal strengths of the location signals to one another and selects the location signal having the relatively stronger signal strength by discarding or disregarding the spillover location signal having relatively less signal strength. Tuning the room differentiators 118 a and 118 b to emit or broadcast location signals using relatively low power causes the location signals to be substantially attenuated by walls (see at least Lee: Col. 27, Lns. 60-67).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US PG Publications and/or US Patent Documents
US PG Pub (US 2015/0150031 A1) – Method and System for Analysis of Sensory Information to Estimate Audience Reaction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683